DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Terminal Disclaimer
The terminal disclaimer filed on 12/10/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of patent No. 10,827,224 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Independent claim1 recites a method comprising: providing, by a playback device, replacement media content for display; while the playback device is displaying the replacement media content, receiving, using a receiver of the playback device, an instruction that a remote control transmitted to a media device, wherein the media device provides media content to the playback device; determining, by the playback device, an overlay corresponding to the instruction and the media device; determining, by the playback device, a region within a display of the playback device corresponding to the overlay; and modifying, by the playback device, a transparency of the region such that the overlay is visible through the replacement media content when the playback device provides the overlay for display.
Claim15 recites a non-transitory computer-readable medium having stored thereon
program instructions that upon execution by a processor, cause performance of a set of acts comprising: providing replacement media content for display; while a playback device is displaying the replacement media content, receiving, using a receiver of the playback device, an instruction that a remote control transmitted to a media device, wherein the media device provides media content to the playback device; determining an overlay corresponding to the instruction and the media device; determining a region within a display of the playback device corresponding to the overlay; and modifying a transparency of the region such that the overlay is visible through the replacement media content when the playback device provides the overlay for display.
Claim20 recites a computing system comprising: one or more processors; and a non-transitory computer-readable medium having stored therein instructions that are executable to cause the computing system to perform a set of acts comprising: providing replacement media content for display, while a playback device is displaying the replacement media content, receiving, using a receiver of the playback device, an instruction that a remote control transmitted to a media device, wherein the media device provides media content to the playback device, determining an overlay corresponding to the instruction and the media device, determining a region within a display of the playback device corresponding to the overlay, and modifying a transparency of the region such that the overlay is visible through the replacement media content when the playback device provides the overlay for display.
The closest prior arts, Gordon US 2017/0094351, either singularly or in combination fails to anticipate or render the under lined limitations obvious.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GIRUMSEW WENDMAGEGN whose telephone number is (571)270-1118. The examiner can normally be reached 9:00-7:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thai Tran can be reached on (571) 272-7382. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

GIRUMSEW WENDMAGEGN
Primary Examiner
Art Unit 2484



/GIRUMSEW WENDMAGEGN/Primary Examiner, Art Unit 2484